April 28, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        SAMER W. YACOUB, Appellant

NO. 14-13-00274-CV                          V.

                SURETEC INSURANCE COMPANY, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Suretec
Insurance Company, signed March 1, 2013, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Suretec Insurance Company.

      We further order this decision certified below for observance.